Citation Nr: 0330586	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a sinus 
disability.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder.

(The issue of clear and unmistakable error in a Board of 
Veterans' Appeals decision, dated August 24, 1989, which 
denied service connection for a psychiatric disorder, will 
be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a
November 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that 
denied the veteran's claims of service connection for 
bilateral hearing loss, a sinus disability, and a low back 
disability as well as denied the veteran's application to 
reopen a claim of service connection for a psychiatric 
disorder.

In April 1999 the veteran testified at a hearing before a 
Decision Review Officer at the RO and in January 2001 the 
veteran testified at a hearing before the undersigned at the 
RO.

In August 2001, the Board found that new and material 
evidence had been submitted to reopen the claim of service 
connection for a psychiatric disorder, and remanded the 
issues listed on the title page for further development.


REMAND

In August 2001, the Board remanded this case to the RO to 
provide the veteran an opportunity to identify and submit 
additional evidence in support of his claims; to provide the 
veteran with VA examinations to determine the nature and 
etiology of any presently existing psychiatric disorder, 
bilateral hearing loss disability, low back disorder, and 
sinus disorder; and to provide the veteran with adequate 
notice and assistance in accordance with the Veterans Claims 
Assistance Act of 2000.

However, a review of the post-remand record does not reflect 
that the RO fully accomplished the development ordered by 
the Board.  The United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998), 
held that, where the remand orders of the Board are not 
satisfied, the Board itself errs in failing to ensure 
compliance. 

In this context, the Board observes that while the RO 
requested putative records from the VA Medical Centers at 
West Side-Chicago, New York City, San Juan, and at the 
Orlando Regional Medical Center in April 2002, these VA 
facilities have not yet provided a response to the RO's 
request.  As a result, VA is still under an obligation to 
request such records until the records are either obtained 
or the VA facility advises that the requested records do not 
exist or that it does not have custody of such records.  
38 C.F.R. § 3.159(c)(2) (2002).  In a similar manner, the 
record does not reflect that the RO requested or scheduled 
the veteran for any of the necessary VA examinations (i.e., 
psychiatric, audiological, orthopedic, and ENT (ear, nose 
and throat)), as instructed in the Board's remand order.  As 
a consequence, this matter must again be remanded.

That notwithstanding, on or about April 2002, VA sent the 
veteran and his attorney-representative a letter requesting 
that they identify, by name, address, and approximates, all 
VA and non-VA health care providers who have treated the 
veteran for his claimed disabilities (i.e., psychiatric, 
hearing loss, back, and sinus) since his separation from 
service.  In this letter, the veteran and his attorney-
representatives were also asked to execute authorization 
forms for a number of private physician, namely Drs. J. 
Curet, Ciachini, S. Respeto, J. Fernandez, R. P. Collette, 
J. L. Simon, and a physician who provided him with treatment 
in "Cogwash, Puerto Rico."  Neither the veteran nor his 
attorney-representative has responded to this letter, and as 
such no further effort will be expended by VA in this 
regard.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2002).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of 
entitlement to service connection for 
service connection for bilateral hearing 
loss disability, a sinus disorder, a low 
back disorder, and a psychiatric 
disorder, the RO should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In doing so, the letter 
should explain, what, if any, 
information (medical or lay evidence) 
not previously provided to the Secretary 
is necessary to substantiate the 
veteran's claim of entitlement to  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response. 

2.  Obtain records from: (1) the VA 
Medical Center at West Side-Chicago, 
pertaining to treatment for back pain 
and sinus problems, during the period 
from January 1969 to present; (2) the VA 
Medical Center at New York City, 
pertaining to treatment for the low 
back, during the period from January 
1970 to present; (3) the VA Medical 
Center at San Juan, Puerto Rico, 
pertaining to treatment for sinus 
problems, during the period from January 
1969 to present; and (5) the Orlando 
Regional Medical Center, pertaining to 
treatment for disabilities of the low 
back, sinuses, hearing loss, and 
psychiatric, during the period from June 
1964 to present.  If any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims 
folder, and the veteran and his 
representative should be informed in 
writing.

3.  After associating with the claims 
folder the information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), schedule 
the veteran for a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder 
diagnosed.  The pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  Based 
on a review of the claims folder and the 
results of the examination, the examiner 
should provide medical opinions as to 
the following:

(a) Whether it is at least as 
likely as not that the veteran 
developed a psychiatric disorder, 
to include an anxiety neurosis and 
schizophrenia, during his period of 
military service from June 1962 to 
June 1964.

(b) Whether it is at least as 
likely as not that a psychosis, to 
include schizophrenia, was 
manifested within one year 
following the veteran's discharge 
from the service in June 1964.

(c) Whether it is at least as 
likely as not that any acquired 
psychiatric disorder, to include an 
anxiety neurosis and schizophrenia, 
was caused by any incident that 
occurred during the veteran's 
period of military service from 
June 1962 to June 1964.

4.  After associating with the claims 
folder the information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), schedule 
the veteran for an audiological 
examination to determine existence and 
etiology of any hearing loss disability.  
The claims folder must be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  Based 
on a review of the claims folder and 
after examining the veteran, the 
examiner is asked to address each of the 
following items:  

(a).  What are the puretone 
thresholds, in decibels, in the 
veteran's right and left ears at 
the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz?

(b).  What is the speech 
recognition score using the 
Maryland CNC Test for the veteran's 
right and left ears?

(c).  If the results of the 
veteran's audiometric testing for 
the right and/or left ear indicate 
any of the following: (1) the 
auditory threshold in any of the 
frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels 
or greater; (2) the auditory 
thresholds for at least three of 
the frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz are 26 
decibels or greater; or (3) the 
speech recognition score using the 
Maryland CNC Test is less than 94 
percent, the examiner should render 
an opinion as to whether it is at 
least as likely as not that any 
hearing loss disability in either 
and/or both ears is etiologically 
related to any incident of service, 
to include any in-service noise 
exposure.

5  After associating with the claims 
folder the information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), the RO 
should then schedule the veteran for an 
ENT (ear, nose, and throat) examination 
to determine the nature and etiology of 
any sinus disability.  The pertinent 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  Based 
a review of the claims folder and the 
results of the examination, the examiner 
is asked to address the following 
questions: 

(a) Did any presently existing 
sinus disability, including 
sinusitis, exist prior to the 
veteran's entry into active 
military service, or; was such 
disability incurred coincident with 
his period of service? 

(b) If any sinus disability, 
including sinusitis, preexisted the 
veteran's period of service, did 
such disability increase in 
severity during the veteran's 
period of active service? 

(c) If a sinus disability, 
including sinusitis, increased in 
severity during service, was that 
increase in severity due the 
natural progression of such 
disability?

(d) If a sinus disability, 
including sinusitis, did not exist 
prior to the veteran's entry into 
active military service, is it at 
least as likely as not that any 
sinus disability, including 
sinusitis, had it onset during 
service, or; is related to any 
incident of service?

6.  After associating with the claims 
folder the information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), schedule 
the veteran for an orthopedic 
examination to determine the nature and 
etiology of any low back disability.  
The clinical findings should be reported 
in detail.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Based of a review 
of the claims folder and after examining 
the veteran, the examiner is asked to 
address the following questions: 

(a) Has the veteran developed a 
back disability?  If so, specify 
the diagnosis or diagnoses.

(b) Whether it is at least as 
likely as not that the veteran 
developed a back disability during 
his period of military service from 
June 1962 to June 1964.

(c) Whether it is at least as 
likely as not that arthritis of the 
low back, was manifested within one 
year following the veteran's 
discharge from the service in June 
1964.

(d) Whether it is at least as 
likely as not that any low back 
disability was caused by any 
incident that occurred during the 
veteran's period of military 
service from June 1962 to June 
1964.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss, a sinus disability, a low back 
disorder, and a psychiatric disorder.  
If the determination remains adverse to 
the veteran, he should be furnished a 
Supplemental Statement of the Case and 
be given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


